But the Court observed that, by the express provisions of the statutes, exceptions which were given by the statute against vetdicts, must be allowed at the term in which the verdicts were found; and that the motion could not prevail, unless the defendants would consent. The defendants refusing to consent, the Court said that the only remedy open for the plaintiff was by petition for a new trial, on which he might be relieved upon showing that the verdict ought to have been set aside.

Judgment according to verdict.